         Case 6:20-cv-00603-ADA Document 17 Filed 09/17/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 BLACKBIRD TECH LLC d/b/a
 BLACKBIRD TECHNOLOGIES,

        Plaintiff,
                                                        C.A. No. 6:20-cv-00603-ADA
 v.
                                                        JURY TRIAL DEMANDED
 EVERNOTE CORPORATION,

        Defendant.


                       PLAINTIFF’S NOTICE OF COMPLIANCE

       Pursuant to Paragraph 2 of the Court’s Order Governing Proceedings, dated September 9,

2020 (Dkt. 16), Plaintiff Blackbird Tech LLC d/b/a Blackbird Technologies hereby notifies the

Court that Plaintiff served its Preliminary Infringement Contentions and document production on

counsel for Defendant Evernote Corporation on September 17, 2020.




PLAINTIFF’S NOTICE OF COMPLIANCE                                                      PAGE 1
       Case 6:20-cv-00603-ADA Document 17 Filed 09/17/20 Page 2 of 3




Dated: September 17, 2020             BUETHER JOE & COUNSELORS, LLC

OF COUNSEL                            /s/ Christopher M. Joe
                                      Christopher M. Joe
Wendy Verlander (Admitted PHV)        Chris.Joe@BJCIPLaw.com
wverlander@blackbird-tech.com         1700 Pacific Avenue
Jeffrey Ahdoot (Admitted PHV)         Suite 4750
jahdoot@blackbird-tech.com            Dallas, TX 75201
Matthew C. Berntsen (Admitted PHV)    (214) 466-1272
mberntsen@blackbird-tech.com
Blackbird Tech LLC d/b/a              Attorneys for Plaintiff
Blackbird Technologies                Blackbird Tech LLC
200 Baker Avenue, Suite 303           d/b/a Blackbird Technologies
Concord, MA 01742
(617) 307-7100




PLAINTIFF’S NOTICE OF COMPLIANCE                                       PAGE 2
         Case 6:20-cv-00603-ADA Document 17 Filed 09/17/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, the undersigned

counsel hereby certifies that on September 17, 2020, a true and correct copy of the foregoing was

served on all counsel of record who have appeared in this case via the Court’s CM/ECF system.

                                                    /s/ Christopher M. Joe
                                                    Christopher M. Joe




PLAINTIFF’S NOTICE OF COMPLIANCE                                                        PAGE 3
